DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. This Office action is in response to the application received on 03 April 2020. Claims 1-5 are pending. 
Priority
The claim for foreign priority under 35 U.S.C. 119 (a)-(d) is acknowledged. A certified copy of the foreign application has been received. 
Information Disclosure Statement
The IDS received on 03 April 2020 has been considered. 
Specification
An objection is made to the title of the invention because it is not sufficiently descriptive (MPEP 606.01). The title "Vehicle System for Preventing Steering Instability" is offered for consideration but is not strictly required. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over US 7,966,113 B2 (Kroehnert et al., hereinafter "Kroehnert") in view of US 10,384,673 B2 (Yamakado et al., hereinafter "Yamakado"). 

As to claim 1, Kroehnert discloses a vehicle system, comprising: 
	a drive source configured to generate torque for driving a vehicle (Fig 1, col 3 ln 39-40 - "an engine (also not shown)"); 
	wheels including rear wheels that are primary driving wheels and front wheels that are auxiliary driving wheels (col 3 ln 49-52 - "For example, the front differential 110 may receive 40 percent of the total torque that is produced by the engine, while the rear differential 115 may receive the remaining 60 percent of available torque"); 
	a torque distribution mechanism configured to distribute the torque of the drive source to the front wheels and the rear wheels (col 3 ln 40-43 - "the front differential 110 and rear differential 115 can be used to distribute varying amounts of torque to the front wheels 103 and 104 and rear wheels 105 and 106 through the axles 107 and 108"); 
	a steering wheel configured to be operated by a driver (col 4 ln 66-col 5 ln 1 - "the steering angle sensor 130 is a steering wheel sensor that monitors an angle at which a steering wheel of the vehicle (not shown) is turned"); and 
	a controller configured to control at least the torque distribution mechanism (col 5 ln 50-63 - "the controller 145 can include a [...] torque control module 155 [...] the torque control module 155 can determine a torque control function. The torque control function can determine [...] a torque value that can be transmitted to the front, rear, or center differential of the vehicle"). 
	Yamakado teaches the limitations not expressly disclosed by Kroehnert, namely: 
	wherein when the steering wheel is steered in reverse and a yaw rate difference related value related to a difference between a target yaw rate to be generated on the vehicle according to the steering of the steering wheel and an actual yaw rate actually generated on the vehicle is greater than or equal to a first predetermined value, the controller controls the torque distribution mechanism to reduce the torque distributed to the rear wheels among the torque of the drive source (Fig 7, Fig 13, col 20 ln 1-6 - "when steering is returned to the straight state (5 to 7 in FIG. 7, the same as in FIG. 1), [...] the front-rear distribution ratio R.sub.FR of the driving force for generating the acceleration by the [G-Vectoring Control] GVC becomes close to the front wheel, and the stability improves when the [understeer] U.S. becomes relatively stronger", col 22 ln 42-44 - "improve handling performance in a vehicle which has the front-rear torque distribution device, is equipped with a single internal combustion engine", col 24 ln 61-64 - "the ADAS controller 30 calculates the distribution offset D.sub.p based on the lateral jerk acceleration, the yaw angular velocity and the steering angular velocity").
	As of the effective filing date of the claimed invention, one of ordinary skill in the art would have been motivated to combine Kroehnert and Yamakado, because each reference relates to vehicle stability systems that control vehicle motion by distributing braking and driving forces to the vehicle wheels. The combination would yield predictable results according to the teachings of Yamakado, by providing additional stability during a turn maneuver. 

As to claim 2, the combination of Kroehnert and Yamakado teaches the vehicle system of claim 1. 
	Kroehnert further discloses the system further comprising a brake apparatus configured to apply a braking force to the wheels (col 4 ln 11-12 - "The brakes 120 can be used to apply a braking force to the wheels 103-106"), 
	wherein when the yaw rate difference related value is greater than or equal to a second predetermined value that is larger than the first predetermined value, the controller controls the brake apparatus to apply a yaw moment in the opposite direction of the actual yaw rate to the vehicle (col 5 ln 55-59 - "The braking module 150 may also include an ESC braking function that is responsible to respond to changing driving conditions by applying variable amounts of braking to each of the wheels 103-106", col 6 ln 19-20 - "A braking function and/or a torque control function can be applied to correct an unstable vehicle condition").

As to claim 3, the combination of Kroehnert and Yamakado teaches the vehicle system of claim 2. 
	Kroehnert further discloses wherein when the yaw rate difference related value is greater than or equal to a third predetermined value that is larger than the second predetermined value, the controller controls the brake apparatus to apply to the vehicle the yaw moment that is larger than that when the yaw rate difference related value is greater than or equal to the second predetermined value and less than the third predetermined value (Fig 11, col 13 ln 23-27 - "if the vehicle continues to exhibit an indication of instability, the brake control function can be applied. As previously described, the brake control function can include applying a different amount of braking force to each of the wheels 103-106 using a brake-based ESC system").

As to claim 4, the combination of Kroehnert and Yamakado teaches the vehicle system of claim 1. 
	Yamakado further teaches wherein the controller controls the torque distribution mechanism to: 
	when the steering wheel is steered forward, increase the torque distributed to the rear wheels (Fig 7, col 19 ln 61-65 - "In the situation in which the driver starts steering (1 to 3 in FIG. 7, the same as in FIG. 1), Dp becomes negative, and the front-rear distribution ratio R.sub.FR of the deceleration force for generating the deceleration by the GVC becomes close to the rear wheel initial set value R.sub.FR0"); 
	when the steering wheel is then steered in reverse, reduce the torque distributed to the rear wheels (Fig 7, col 20 ln 1-6); and 
	when the steering wheel is steered in reverse and the yaw rate difference related value is greater than or equal to the first predetermined value, increase a reducing amount of the torque distributed to the rear wheels more than that when the yaw rate difference related value is less than the first predetermined value (Fig 7, col 22 ln 15-21 - "the effect of reducing the U.S. at the start of turning and the effect of stopping the change in the [oversteer] O.S. direction at the time of turning escape is greatly improved. As a result, it is shown that the D+ control according to the formula (45) disclosed in the present invention appropriately distributes the driving force/braking force to the front wheels and the rear wheels").

As to claim 5, the combination of Kroehnert and Yamakado teaches the vehicle system of claim 1. 
	Yamakado further teaches wherein the yaw rate difference related value includes a rate of change in the difference between the target yaw rate and the actual yaw rate, and/or the difference between the target yaw rate and the actual yaw rate (col 24 ln 61-64).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references generally relate to systems for maintaining vehicle steering stability.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Todd Melton whose telephone number is (571)270-3871. The examiner can normally be reached weekdays, 9:30am - 6:00pm (Eastern time). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TODD MELTON/Primary Examiner, Art Unit 3669